COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, O’Brien and Senior Judge Frank
              Argued by teleconference
UNPUBLISHED




              LINDSEY WILCOX
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0853-19-1                                      JUDGE GLEN A. HUFF
                                                                                  APRIL 14, 2020
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                                            Robert H. Sandwich, Jr., Judge

                               Kurt A. Gilchrist for appellant.

                               Kelsey M. Bulger, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Following a bench trial, Lindsey Wilcox (“appellant”) was convicted of one count of

              conspiracy to commit forgery and uttering, in violation of Code § 18.2-22, and four counts of

              uttering, in violation of Code § 18.2-172. The trial court sentenced appellant to a total of fifteen

              years’ incarceration with all but twelve months suspended. Appellant contends that the evidence

              underlying her uttering convictions is insufficient. Because the evidence is sufficient to support

              her convictions as a principal in the second degree, this Court affirms.

                                                       I. BACKGROUND

                     On appeal, this Court “consider[s] the evidence and all reasonable inferences flowing

              from that evidence in the light most favorable to the Commonwealth, the prevailing party at

              trial.” Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc) (quoting Jackson v.

              Commonwealth, 267 Va. 666, 672 (2004)). So viewed, the evidence is as follows:



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On April 12, 2017, Susan Shiflett was working at the front desk in a Navy Federal Credit

Union branch located in Suffolk. A car driven by an unknown male pulled into the bank’s

parking lot, and Tabatha Goodrich and Keenan Pierce exited the vehicle. Shiflett watched the

two have a conversation and observed Goodrich hand Pierce a check. Pierce then walked into

the bank branch. Shiflett greeted Pierce as he entered and asked Pierce a couple questions so that

she could direct him to the proper area. Pierce indicated that he wanted to cash a check, and

Shiflett directed him to the line for the bank tellers. During their short interaction, Shiflett

noticed multiple “red flags” about Pierce’s behavior that made her suspicious. After directing

Pierce to the teller line, she sent a message to Mary Kahler, a bank teller at the branch, informing

her that Pierce was acting suspiciously.

       Kahler was the teller who assisted Pierce. After Pierce handed Kahler the check, she

noticed that the signatures on the check looked suspicious. Ultimately, Kahler did not cash the

check. Instead, she took it to management and relayed both her concerns and those of Shiflett.

The branch manager, Kristin Gorman, took the check and initiated a review of the check and

Pierce’s account in an attempt to determine whether there was any fraudulent activity. The

check belonged to Kelly Frye, who was later determined to be Goodrich’s mother.1 Gorman’s

review of Pierce’s account revealed four other suspicious checks that were cashed—each from

the same series belonging to Frye. Although the checks belonged to Frye, Goodrich—a close

friend of appellant—drafted all four and forged her mother’s signature on each. Each had been

cashed by Pierce in the preceding eight days.




       1
         The checks drew on an account belonging to Frye’s grandmother, Willa Fisher. Frye
was her grandmother’s guardian and conservator. Accordingly, the checks listed Frye’s name as
well as Fisher’s. The checks in question were issued to Frye.
                                              -2-
       The first check, number 567, was cashed by Pierce on April 4, 2017, at an ATM. Check

567 was for $300 and made payable to Pierce. A picture captured by the ATM shows that

appellant was standing next to Pierce as he cashed the check.

       Pierce cashed the second check, number 566, at an ATM on April 5, 2017. Check 566

was for $300 and made payable to appellant. The back of the check was signed “Lindsey

Wilcox.”

       Check number 569, the third check, was cashed by Pierce at an ATM on April 9, 2017.

Check 569 was for $400 and made payable to appellant. The back of the check was signed

“Lindsey Wilcox.”

       The final check, number 571, was cashed on April 10, 2017. Check 571 was for $300

and was made payable to Keenan Pierce. Pierce and appellant cashed check number 571 in

person at the same Navy Federal Credit Union branch. Christa Halford was the bank teller who

assisted them that day. Throughout the interaction, Pierce was “unsure” and “kept looking at

[appellant]” for help. Appellant “guided the conversation” between Pierce and Halford.

Ultimately, Halford cashed the check. Halford could not recall whether she handed the cash to

Pierce or appellant.

       As a result of these fraudulent transactions, appellant was indicted for four counts of

uttering and one count of conspiracy. The matter proceeded to a bench trial, and appellant was

found guilty as a principal in the second degree on the uttering charges and guilty of the

conspiracy charge. This appeal follows.

                                 II. STANDARD OF REVIEW

       “When a defendant challenges the sufficiency of the evidence, we view the evidence and

all reasonable inferences in the light most favorable to the Commonwealth, the prevailing party

in the trial court.” Rowland v. Commonwealth, 281 Va. 396, 399 (2011). “The judgment of

                                               -3-
conviction will be reversed only when the ruling is plainly wrong or without evidence to support

it.” Cordon v. Commonwealth, 280 Va. 691, 694 (2010). Furthermore, this Court does not “ask

itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.” Hamilton v. Commonwealth, 69 Va. App. 176, 195 (2018) (quoting Crowder v.

Commonwealth, 41 Va. App. 658, 663 (2003)). This Court asks only whether “any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt.” Id.

                                          III. ANALYSIS

       Appellant does not challenge the sufficiency of the evidence that a principal in the first

degree committed four counts of uttering.2 Instead, she contends that the evidence underlying

her convictions is insufficient because it fails to “prove that she knowingly aided or abetted the

principal in the first” degree.3 Because the trial court did not err in finding the evidence

sufficient, this Court affirms.

       “Generally, in the case of every felony, a principal in the second degree may be indicted,

tried, convicted, and punished in all respects as if a principal in the first degree.” Washington v.

Commonwealth, 43 Va. App. 291, 306 (2004) (quoting Taylor v. Commonwealth, 260 Va. 683,

687-88 (2000)). “To find a defendant guilty as a principal in the second degree, the

Commonwealth must establish that the defendant procured, encouraged, countenanced, or


       2
         Uttering is “an assertion by word or action that a writing known to be forged is good
and valid.” Dillard v. Commonwealth, 32 Va. App. 515, 519 (2000) (quoting Bateman v.
Commonwealth, 205 Va. 595, 599 (1964)).
       3
          Appellant contends that the evidence is insufficient to prove that she “committed the
crimes.” However, her argument is solely that the evidence was insufficient to find her guilty as
a principal in the second degree. To the extent that appellant attempted to challenge her
conspiracy conviction, she provided no argument or authority in support. Therefore, any
challenge to her conspiracy conviction is waived pursuant to Rule 5A:20(e). See Ducharme v.
Commonwealth, 70 Va. App. 668, 674 (2019) (“Rule 5A:20(e) requires that appellant’s
argument include principles of law and authorities. The appellate court is not a depository in
which the appellant may dump the burden of argument and research.” (internal quotations and
citations omitted)).
                                               -4-
approved the criminal act.” McMorris v. Commonwealth, 276 Va. 500, 505 (2008) (collecting

cases). Thus, the evidence must show that appellant either committed “some overt act done

knowingly in furtherance of the commission of the crime” or that she “shared in the criminal

intent of the principal committing the crime.” Id. Accordingly, actual presence at the scene of

the crime is neither required nor sufficient to support a conviction as a principal in the second

degree. Id.; see also Washington, 43 Va. App. at 306 (noting that only constructive presence is

required, not actual presence). Moreover, “[t]he status of the accused as a principal in the second

degree may be established by any combination of circumstantial evidence or direct evidence.”

Brickhouse v. Commonwealth, 276 Va. 682, 687 (2008) (citing Foster v. Commonwealth, 179
Va. 96, 100 (1942)).

       When considered in its totality,4 the evidence is sufficient to support appellant’s

convictions. The ruling of the trial court is not plainly wrong nor is it without supporting

evidence. All four checks were drafted by Goodrich, a close friend of appellant. Appellant was

present when Pierce cashed the first and the last fraudulent check. On the last occasion—the

only check that was cashed in person—Pierce seemed unsure and looked to appellant for help.

Appellant guided the entire conversation with the bank teller and assisted Pierce in cashing the

forged check. Furthermore, the two other fraudulent checks were made payable to appellant and

each was signed “Lindsey Wilcox” on the back.

       Given these circumstances, this Court cannot say that no rational trier of fact could have

found the elements of the crime beyond a reasonable doubt. See Hamilton, 69 Va. App. at 195.

The totality of the evidence supports the trial court’s finding that appellant was aware that the

checks were forged and aware that Pierce was fraudulently cashing them. Moreover, appellant’s


       4
         Appellant conceded at oral argument that it would be proper for this Court to evaluate
the evidence in its totality in determining whether the evidence was sufficient to support her
convictions.
                                                -5-
conviction for conspiracy to commit forgery and uttering reinforces her role as a principal in the

second degree, i.e. combining with another to effectuate the felonious act of uttering. See Code

§ 18.2-22. Accordingly, the trial court was not plainly wrong in finding that appellant took overt

acts in furtherance of committing the crime or that she shared in Pierce’s criminal intent. See

McMorris, 276 Va. at 505.

                                       IV. CONCLUSION

       The totality of the evidence is sufficient to support appellant’s convictions. Therefore,

this Court affirms.

                                                                                         Affirmed.




                                               -6-